DISMISS; and Opinion Filed May 3, 2013.




                                           S In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                        No. 05-13-00526-CR
                                        No. 05-13-00527-CR
                                        No. 05-13-00528-CR

                           EX PARTE RENE ADOLPHO GUZMAN

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. C71-01677-N, C71-01678-N, C71-01679-N

                                MEMORANDUM OPINION
                           Before Justices O’Neill, Francis, and Fillmore
                                    Opinion by Justice O’Neill
        Rene Adolpho Guzman appeals the trial court’s order denying his motion for production

of the grand jury proceedings and transcript in these cases. We conclude we lack jurisdiction

over the appeals.

        “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. As a general rule, an appellate court may consider appeals by criminal defendants only

after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.). A

court of appeals has no jurisdiction over an appeal absent a written judgment or an appealable

order. See Gutierrez v. State, 307 S.W.3d 318, 321 (Tex. Crim. App. 2010); Nikrasch v. State,

698 S.W.2d 443, 450 (Tex. App.––Dallas 1985, no pet.). The types of orders from which
appeals are permitted are orders deferring adjudication of guilt; orders in certain habeas corpus,

bail, and extradition proceedings; and orders denying motions for judgments nunc pro tunc. See

generally TEX. CODE CRIM. P. ANN. 11.072 (West 2005) (habeas corpus); TEX. R. APP. P. 31

(habeas corpus, bail, extradition); Blanton v. State, 369 S.W.3d 894, 904 (Tex. Crim. App. 2012)

(order denying motion for judgment nunc pro tunc); Manuel v. State, 994 S.W.2d 658, 661–62

(Tex. Crim. App. 1999) (deferred adjudication order).

       The trial court’s order denying appellant’s motion for production of the grand jury

proceedings and transcript is not one of the enumerated appealable orders. Absent an appealable

order, we have no jurisdiction over the appeal. See Gutierrez, 307 S.W.3d at 321; Nikrasch, 698
S.W.2d at 450.

       We dismiss the appeals for want of jurisdiction.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47

130526F.U05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE RENE ADOLPHO GUZMAN                         On Appeal from the 195th Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-00526-CR                                   Trial Court Cause No. C71-01677-N.
                                                     Opinion delivered by Justice O’Neill,
                                                     Justices Francis and Fillmore participating.


        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 3rd day of May, 2013.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE




                                              –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE RENE ADOLPHO GUZMAN                         On Appeal from the 195th Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-00527-CR                                   Trial Court Cause No. C71-01678-N.
                                                     Opinion delivered by Justice O’Neill,
                                                     Justices Francis and Fillmore participating.


        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 3rd day of May, 2013.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE




                                              –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE RENE ADOLPHO GUZMAN                         On Appeal from the 195th Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-00528-CR                                   Trial Court Cause No. C71-01679-N.
                                                     Opinion delivered by Justice O’Neill,
                                                     Justices Francis and Fillmore participating.


        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 3rd day of May, 2013.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE




                                              –5–